DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/10/2022 has been entered and claims 2-4, 6, 9-11 and 13 are cancelled thus claims 1, 5, 7-8, 12 and 14-15 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 7-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choe US PGPub. 2021/0074770 in view of Joo et al. US PGPub. 2020/0258944 and as evidenced by Honda et al., US PGPub. 2004/0136064. 	Regarding claim 1 and claim 8, Choe teaches a display device (display apparatus 1’, fig. 15 such as 1A, fig. 16, [0219]) [0177] comprising a display panel (1’, fig. 15) [0177], the display panel (1’) comprising: 	a display plate (OLED, fig. 15); 	an encapsulation layer (400, fig. 15) [0079] disposed on the display plate (OLED); and
 	a color filter substrate (20, fig. 15) [0078] disposed on the encapsulation layer (400), wherein the color filter substrate (20) comprises a light shielding region (NEA, fig. 15) [0124], the light shielding region (NEA) is provided with a black matrix (BM3, fig. 15) [0129], the black matrix (BM3) including a plurality of black matrix units (BM3), and side 
 	Regarding claim 15, Choe teaches a manufacturing method of a display panel (1’, fig. 15) [0177], comprising following
steps: 	providing a display plate (OLED, fig. 15);
 	forming an encapsulation layer (400, fig. 15) [0079] on the display plate (OLED); 	forming a black matrix (BM3, fig. 15) [0129] on the encapsulation layer (400), wherein the black matrix (BM3) comprises a
plurality of black matrix units (BM3); and 	processing side walls all the black matrix units (BM3) in the black
matrix (BM3) to obtain the black matrix units (BM3) comprising side walls (BM3-S, fig. 15) each arranged at an inclined angle (see fig. 15, BM3 having tapered/inclined shape, [0206]), wherein an inclined groove (inclined groove filled with 330R, 330G, 330B, fig. 15; hereinafter called 330)is formed between each two adjacent black matrix units (BM3) in the black matrix (BM3), the inclined grooves are each filled with scattering particles (SP or SPR, SP-G, SP-B, fig. 6 and 15) [0102] (Choe, fig. 15) 	But Choe does not teach wherein the scattering particles (SP) are colorless and transparent and are made of SiO2 or TiO. 	However, Joo teaches a display panel (fig. 5) comprising scattering particles (SP, fig. 5) [0106] wherein the scattering particles (SP) are colorless and transparent and are made of SiO2 [0106] (Joo et al., fig. 5, [0106]). The SiO2 particles are well-known to be colorless and transparent (see [0007] of Honda et al., US PGPub. 2004/0136064 as evidence). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the scattering particles of Choe with the SiO2 scattering particles of Joo because SiO2 particles are very well-known in the art and such substitution is art recognized equivalence for the same purpose (for light scattering) to obtain predictable results such  as improved light extraction efficiency (see MPEP 2144.06). 	Regarding claim 16, Choe in view of Joo teaches the manufacturing method according to claim 15, further comprising: processing the side walls (BM3-S) of all the black matrix units (BM3) in the black matrix (BM3) to obtain the black
matrix units (BM3) whose side walls (BM3-S) are each arranged at the inclined angle (see fig. 15, BM3 having tapered/inclined shape, [0206]) (Cho, fig. 15).

 	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choe US PGPub. 2021/0074770 in view of Joo et al. US PGPub. 2020/0258944 as applied to claim 1 above, and further in view of Yoshihara et al. US PGPub. 2020/0224047 of record.
 	Regarding claims 5 and 12, Choe in view of Joo does not teach the display panel according to claim 1 and the display device according to claim 8, wherein a structure of each of the scattering particles (SP) has various shapes, and the shapes comprise a spherical shape and a regular polyhedral shape. 	However, Yoshihara teaches color filter substrate (100, fig. 1) [0173] for a display panel [0196] comprising scattering particles (12a, 12b, [0175]) , wherein a structure of each of the scattering particles (12a/12b)
has various shapes, and the shapes comprise a spherical shape and a regular polyhedral shape (spherical, rectangular tetrahedral, [0084]) (Yoshihara et al. fig. 1, [0084]).
 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the scattering particles of Choe such .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7-8, 12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892